Case 1:18-cv-00493-DKW-RT Document 67-1 Filed 11/18/19 Page 1 of 2    PageID #: 518




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAI‘I
  PATRICIA GROSSMAN,              ) CIVIL NO. 18-00493 DKW-RT
                                  )
                Plaintiff,        ) DECLARATION OF
                                  ) COUNSEL; EXHIBIT “A”
       vs.                        )
                                  )
  HAWAII GOVERNMENT EMPLOYEES )
  ASSOCIATION / AFSCME LOCAL 152; )
  DAVID LASSNER, IN HIS OFFICIAL  )
  CAPACITY AS PRESIDENT OF THE )
  UNIVERSITY OF HAWAII; AND       )
  RUSSELL SUZUKI, IN HIS OFFICIAL )
  CAPACITY AS ATTORNEY GENERAL )
  OF HAWAII;                      )
                Defendants.       )
  ________________________________)

                        DECLARATION OF COUNSEL

        I, DEREK T. MAYESHIRO, do hereby declare and aver the following:

        1.    I am a licensed attorney in the State of Hawaiʻi and I am the

  attorney representing DAVID LASSNER’s, In His Official Capacity as

  President of The University of Hawaiʻi (“University”) in the above-entitled

  matter.

        2.    I make the following representations based upon personal

  knowledge unless otherwise indicated.

        3.    I am competent to testify as to the matters stated herein.
Case 1:18-cv-00493-DKW-RT Document 67-1 Filed 11/18/19 Page 2 of 2     PageID #: 519




        4.    Attach as Exhibit “A” is a true and correct copy of the Parties’

  Stipulation Regarding Undisputed Facts filed 7/31/19 [Doc. 57] and its

  supporting attachments.

        I declare under penalty of perjury that the above statements are true

  and accurate to the best of my knowledge and/or belief.

        DATED: Honolulu, Hawaiʻi, November 18, 2019.




                                       /s/ Derek T. Mayeshiro
                                      DEREK T. MAYESHIRO




                                     2
